Beck, Ch. J.
— The circuit courts, as now organized, possess no general chancery jurisdiction. Their equity powers are special, and are all enumerated in section 4 of chapter 86, acts Twelfth General Assembly. The authority to allow injnnctions is an incident of chancery jurisdiction, and can only be exercised by courts clothed with general chancery powers or by virtue of legislative enactment. The authority is not, and cannot be, claimed on the first ground, and certainly cannot be .supported upon the last. It is not included in the enumera*175tion of chancery powers contained in the provision just cited. The eighth section of the act authorizes the circuit judge to allow injunctions. But this legislation, it cannot be claimed, bestows like power upon the court. The distinction between a judge and a court is too familiar and well understood to demand explanation. The statute, in many instances, empowers the judge to do acts that cannot be done by the court. Thus, in the very last section cited, the circuit judge is authorized to solemnize marriages, take depositions, administer oaths, etc. It will not be pretended that the circuit court is authorized by this law to do these acts. See, also, Rev., §§ 3774, 3775.
The circuit court not possessing the power, for this reason rightly refused to allow the injunction.
The other questions arising upon the merits of plaintiff’s petition cannot be considered on account of the want of jurisdiction of the court wherein the relief was sought. We cannot discuss and determine questions which the court, whose judgment is appealed from, had no authority to consider.
Affirmed.